1    Amir Nassihi (SBN 235936)
     anassihi@shb.com
2    SHOOK, HARDY & BACON L.L.P.
     One Montgomery, Suite 2700
3    San Francisco, California 94104
     Telephone:    415.544.1900
4    Facsimile:    415.391.0281
5    Attorney for Defendant
     TOYOTA MOTOR SALES U.S.A., INC.
6
7
8                                   UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10
11   MELINDA ESPINELI and MOHAMMAD                       Case No. 2:17-cv-00698-KJM-CKD
     MOGHADDAM, as individuals and on behalf
12   of all others similarly situated,                   Judge: Hon. Kimberly J. Mueller
13                  Plaintiffs,                          STIPULATION AND ORDER SETTING
                                                         MOTION TO DISMISS BRIEFING
14          vs.                                          DEADLINES
15   TOYOTA MOTOR SALES U.S.A., INC., a
     California corporation; TOYOTA MOTOR
16   CORPORATION, a Japanese Corporation; and
     DOES 1 through 100, inclusive,
17
18                  Defendants.
19
20          On May 24, 2019, the Court granted Defendant Toyota Motor Sales U.S.A., Inc.’s Motion to

21   Dismiss First Amended Complaint with leave to amend, setting a deadline for any amended

22   complaint for June 14, 2019. Plaintiffs filed their Second Amended Complaint on June 14, 2019.

23          To provide the Parties with adequate time to prepare briefs in support of and in opposition to

24   Toyota’s Motion to Dismiss Plaintiffs’ Second Amended Complaint, and in light of vacation

25   schedules, the Parties stipulate, subject to the Court’s approval, as follows:

26      1. Toyota’s motion to dismiss shall be filed on or before July 12, 2019.

27      2. Plaintiffs’ opposition shall be filed on or before August 16, 2019.

28      3. Toyota’s reply shall be filed on or before September 6, 2019.

                                   STIPULATION AND ORDER RE SETTING MOTION TO DISMISS DEADLINES
                                                                           2:17-CV-00698-KJM-CKD
1
2    Dated: June 24, 2019              Respectfully submitted,
3
                                       SHOOK, HARDY & BACON L.L.P.
4
5                                      By: /s/ Amir Nassihi
                                              Amir Nassihi
6
7                                               Attorney for Defendant
                                                Toyota Motor Sales U.S.A.
8
9
     Dated: June 24, 2019              Respectfully submitted,
10
                                       KERSHAW, COOK & TALLEY PC
11
12
                                       By: /s/ Ian Barlow (as authorized on 6/20/19)
13
                                                William A. Kershaw
14                                              Stuart C. Talley
15                                              Ian J. Barlow

16                                              Attorneys for Plaintiffs
                                                Melinda Espineli and Mohammad Moghaddam
17
18
19
20
21
22
23
24
25
26
27
28                                          2
                            STIPULATION AND ORDER RE SETTING MOTION TO DISMISS DEADLINES
                                                                    2:17-CV-00698-KJM-CKD
1           IT IS SO ORDERED. Toyota’s motion to dismiss shall be filed on or before July 12, 2019.
2    Plaintiffs’ opposition shall be filed on or before August 16, 2019. Toyota’s reply shall be filed on or
3    before September 6, 2019.
4    DATED: June 27, 2019.
5
6
                                                      UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                    3
                                   STIPULATION AND ORDER RE SETTING MOTION TO DISMISS DEADLINES
                                                                           2:17-CV-00698-KJM-CKD
